Supplemental Agreement No.79 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 and 737-8H4 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of September 18, 2012, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); Buyer and Boeing entered into Purchase Agreement No. 1810 dated January 19, 1994 as amended, and supplemented, (Purchase Agreement) relating to the purchase and sale of Boeing Model737-7H4 aircraft (737-7H4 Aircraft) and 737-8H4 aircraft (737-8H4 Aircraft); and this Supplemental Agreement is an amendment to and is incorporated into the Purchase Agreement: WHEREAS, Boeing requested and Buyer agreed to accelerate delivery of one (1) 737-8H4 Aircraft bearing Manufacturing Serial Number 36687 from October 2012 to September 2012 (Subject Aircraft). NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Purchase Agreement as follows: 1.The Table of Contents of the Purchase Agreement is deleted in its entirety and a new Table of Contents is attached hereto and incorporated into the Purchase Agreement by this reference. 2.Table 1b, “Aircraft Information Table – Block 800LUV Aircraft,” is deleted in its entirety and a new Table 1b is attached hereto and incorporated into the Purchase Agreement by this reference.The new Table 1b reflects the revised delivery month for the Subject Aircraft. ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No.1810 SA-79-1 The Purchase Agreement will be deemed to be supplemented to the extent herein provided and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY SOUTHWEST AIRLINES CO. By: /s/Cheri A. Fischer By:/s/ Laura Wright Its: Attorney-In-Fact Its:Sr VP Finance & CFO P.A. No.1810 SA-79-2 TABLE OF CONTENTS Page Number SA Number ARTICLES 1. Subject Matter of Sale 1-1 SA-75 2. Delivery, Title and Risk of Loss 2-1 SA-28 3. Price of Aircraft 3-1 SA-75 4. Taxes 4-1 5. Payment 5-1 6. Excusable Delay 6-1 7. Changes to the Detail Specification 7-1 SA-73 8. Federal Aviation Requirements and Certificates and Export License 8-1 9. Representatives, Inspection, Flights and Test Data 9-1 Assignment, Resale or Lease 10-1 Termination for Certain Events 11-1 Product Assurance; Disclaimer and Release; Exclusion of Liabilities; Customer Support; Indemnification and Insurance 12-1 Buyer Furnished Equipment and Spare Parts 13-1 Contractual Notices and Requests 14-1 Miscellaneous 15-1 P.A. No. 1810 i K/SWA SA-79 TABLE OF CONTENTS SA Number TABLE 1. Aircraft Information Table SA-75 1a Aircraft Information Table – Block 700LUV Aircraft SA-77 1b Aircraft Information Table – Block 800LUV Aircraft SA-79 EXHIBITS A-4 Aircraft Configuration - 737-700 Block T-W-2b Aircraft SA-66 A-5 Aircraft Configuration – Block 700LUV Aircraft SA-75 A-6 Aircraft Configuration – Block 800LUV Aircraft SA-75 B *** SA-75 C Customer Support Document C-2 737-800 Customer Support Document SA-75 D Price Adjustment Due to Economic Fluctuations – Aircraft Price Adjustment (July 1992 Base Price) D-1 Price Adjustment Due to Economic Fluctuations – Aircraft Price Adjustment (July 1999 Base Price) SA-13 D-2 Economic Price Adjustment SA-75 ECI-MFG/CPI (July 2011 Base Price) E Buyer Furnished Equipment SA-75 Provisions Document Attachment A – 737-7H4 Aircraft (through 2012) Attachment B – 737-8H4 Aircraft (2012-2018) SA-77 F Defined Terms Document LETTER AGREEMENTS 1810-1R1 Waiver of Aircraft Demonstration Flight SA-75 P.A. No. 1810 ii K/SWA SA-79 TABLE OF CONTENTS SA Number RESTRICTED LETTER AGREEMENTS 6-1162-RLL-932R3 *** SA-75 6-1162-RLL-934R5 Disclosure of Confidential SA-75 Information 6-1162-NIW-890R1 *** SA-75 SA-39 6-1162-RLL-941R3 Other Matters SA-75 6-1162-KJJ-054R2 Business Matters SA-75 (Not applicable to Block 700LUV & Block 800LUV Aircraft) 6-1162-KJJ-055R1 Structural Matters SA-25 6-1162-KJJ-056 Noise and Emission Matters SA-13 6-1162-KJJ-057 Product Development Matters SA-13 6-1162-JMG-669R9 *** SA-75 SA-75 SA-54 SWA-PA-1810-LA-1001315R1 *** SA-75 Attachment A SA-77 SWA-PA-1810-LA-02710 *** SA-72 SWA-PA-1810-LA-1003498 R1 *** SA-75 SWA-PA-1810-LA-1003490R1 *** SA-75 SWA-PA-1810-LA-1003367R1 *** SA-75 SWA-PA-1810-LA-1105883 Aircraft Model Substitution SA-75 SWA-PA-1810-LA-1105884 Option Aircraft SA-75 Attachment– Option Aircraft Information Table P.A. No. 1810 iii K/SWA SA-79 TABLE OF CONTENTS SA Number SWA-PA-1810-LA-1105885 *** SA-75 SWA-PA-1810-LA-1105886 *** SA-75 SWA-PA-1810-LA-1105887 *** SA-75 SWA-PA-1810-LA-1105888 *** SA-78 SWA-PA-1810-LA-1105889 *** SA-75 ADDITIONAL LETTERS (FOR REFERENCE) 6-1162-MSA-288 Business Offer – Enhanced Ground Proximity Warning System (EGPWS) – Activiation – Peaks and Obstacles Feature (Not applicable to Block 700LUV & Block 800LUV Aircraft) 6-1162-JMG-501R2 Business Offer – ACARS package (Not applicable to Block 700LUV & Block 800LUV Aircraft) INACTIVE / DELETED TABLES, EXHIBITS, AND LETTER AGREEMENTS TABLE Table Title Last Updated under SA Current Status 2 Option Aircraft Information Table SA-74 Deleted under SA-75 EXHIBITS Exhibits Title Last Updated under SA Current Status A Aircraft Configuration – 737-700 SA-36 Inactive A-Winglet Aircraft Configuration SA-36 Inactive A-1-Winglet Aircraft Configuration SA-36 Inactive A-1A Aircraft Configuration - 737-700 Block T-W-2c SA-36 Inactive iv TABLE OF CONTENTS SA Number Exhibits Title Last Updated under SA Current Status A-2 Aircraft Configuration - 737-700 Block T-W-2 / T-W-2a SA-47 Inactive A-3 Aircraft Configuration - 737-700 Block T-W-2 / T-W-2a SA-61 Inactive C.2 737-800 Customer Support Variables SA-71 Deleted under SA-75 E.2 737-800 Buyer Furnished Equipment Provisions Document SA-73 Deleted under SA-75 RESTRICTED LETTER AGREEMENTS Letter Agreement Title Last Updated under SA Current Status 6-1162-RLL-933R21 Option Aircraft SA-60 Deleted under SA-75 6-1162-RLL-935R1 Performance Guarantees SA-1 Inactive 6-1162-RLL-936R4 Certain Contractual Matters SA-4 Inactive 6-1162-RLL-937 Alternate Advance Payment Schedule Inactive 6-1162-RLL-938 *** Inactive 6-1162-RLL-939R1 Certification Flight Test Aircraft SA-1 Inactive 6-1162-RLL-940R1 Training Matters SA-1 Inactive 6-1162-RLL-942 Open Configuration Matters Inactive 6-1162-RLL-943R1 Substitution Rights SA-6 Deleted under SA 75 6-1162-RLL-944 *** Inactive 6-1162-RLL-945 Comparison of 737-7H4 and 737-3H4 Block Fuel Burn Inactive 6-1162-RLL-1855R3 Additional Contractual Matters SA-4 Inactive 6-1162-RLL-1856 *** SA-1 Inactive 6-1162-RLL-1857 Service Ready Validation Program Field Test SA-1 Inactive 6-1162-RLL-1858R1 Escalation Matters SA-4 Inactive 6-1162-RLL-2036 Amortization of Costs for Customer Unique Changes SA-1 Inactive 6-1162-RLL-2037 Reconciliation of the Aircraft Basic Price SA-1 Inactive P.A. No. 1810 v K/SWA SA-79 TABLE OF CONTENTS SA Number Letter Agreement Title Last Updated under SA Current Status 6-1162-RLL-2073 Maintenance Training Matters SA-1 Inactive 6-1162-KJJ-058R1 Additional Substitution Rights SA-71 Deleted under SA-75 6-1162-KJJ-150 Flight Control Computer & Mode Control Panel Spares Matter SA-14 Inactive 6-1162-MSA-185R3 Delivery Change Contractual Matters SA-21 Inactive 6-1162-JMG-747R1 *** SA-36 Inactive 6-1162-CHL-217 Rescheduled Flight Test Aircraft SA-32 Inactive 6-1162-NIW-606R1 *** SA-36 Inactive 6-1162-NIW-640 Early Delivery of Two April 2004Aircraft SA-35 Inactive 6-1162-NIW-889 Warranty - Exterior Color Schemes and Markings for YA143 and on SA-39 Inactive 6-1162-NIW-1142 *** SA-43 Inactive 6-1162-NIW-1369 *** SA-46 Inactive 6-1162-NIW-1983 *** SA-62 Inactive SWA-PA-1810-LA-1000419 *** SA-64 Inactive P.A. No. 1810 vi K/SWA SA-79 Table 1b to Purchase Agreement No. PA-01810 Aircraft Delivery, Description, Price and Advance Payments Block 800LUV Aircraft Airframe Model/MTOW: 737-800 174200 pounds Detail Specification: D019A001SWA38P-1 Rev New Engine Model/Thrust: CFM56-7B26 26400 pounds Airframe Base Aircraft Price Base Year/Escalation Formul Jul-11 ECI-MFG/CPI Base Aircraft Price: *** Engine Price Base Year/Escalation Formula: N/A N/A Special Features: *** Notes 1 & 2 Sub-Total of AircraftBase Price and Features: *** Aircraft Price Escalation Data: Engine Price (Per Aircraft): *** Base Year Index (ECI): *** Aircraft Basic Price (Excluding BFE/SPE): *** Base Year Index (CPI): *** Buyer Furnished Equipment (BFE) Estimate: *** Seller Purchased Equipment (SPE) Estimate: *** Delivery Date Number of Aircraft Escalation Factor (Airframe) Aircraft Serial Number Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): At Signing *** 24 Mos. *** 21/18/12/9/6 Mos. *** Total *** Mar-2012 1 *** Note 1 & 3 * Mar-2012 1 *** Note 2 & 3 * Apr-2012 3 *** 36681, 36983, 36683 Note 3 * May-2012 3 *** 36682, 36985, 36987 Note 3 * Jun-2012 4 *** 38807, 38808, 38809, 38810 Note 3 * Jul-2012 3 *** 36684, 36990, 38811 Note 3 * Aug-2012 2 *** 36685, 36992 Note 3 * Sep-2012 2 *** 36686, 36994 Note 3 * Sep- 2012 1 *** Note 5 * Oct-2012 1 *** Note 3 * Nov-2012 4 *** 37005, 37003, 35969, 35966 Note 3 * Dec-2012 3 *** 37006, 37009, 38818, Note 3 * Dec-2012 1 * Jan-2013 3 *** 35964, 36638, 36634 * Feb-2013 2 *** 36635, 36893 * Mar-2013 2 *** 36892, 36973 * Apr-2013 2 *** 36908, 36998 * Sep-2013 1 * Oct-2013 2 *** 36912, 36914 * SWA-PA01810 Page 1 57774, 57776, 57777, 60261-1F.TXT Boeing Proprietary SA-79 Table 1b to Purchase Agreement No. PA-01810 Aircraft Delivery, Description, Price and Advance Payments Block 800LUV Aircraft Delivery Date Number of Aircraft Escalation Factor (Airframe) Aircraft Serial Number Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): At Signing *** 24 Mos. *** 21/18/12/9/6 Mos. *** Total *** Nov-2013 3 *** 36915, 33939, 42526 * Dec-2013 5 *** 36917, 36919, 36731, 42529, 42530 * Mar-2014 1 *** Note 4 * Apr-2014 4 *** 42384, 36894, 36895, 36896 Note 4 * May-2014 3 *** 36897, 42385, 42521 Note 4 * Jun-2014 3 *** 36898, 36905, 42522 Note 4 * Jul-2014 2 *** 42523, 36911 Note 4 * Aug-2014 4 *** 36907, 42524,35973, 42525 Note 4 * Sep-2014 4 *** 36935, 42528, 42527, 42531 Note 4 * Oct-2014 3 *** 36909, 36732, 36920 Note 4 * Total: 73 Notes: 1) *** 2)*** 3)*** 4) The Advance Payment Base Price is determined using the escalation factor from Boeing's 4th Qtr 2011 forecast. 5) The Advance Payment Base Price for MSN 36687 reflects an original delivery date of October-2012.At time of delivery, the Economic Price Adjustment will be calculated based on the rescheduled delivery date of September 2012 in accordance with Exhibit D-2. SWA-PA01810 Page 2 57774, 57776, 57777, 60261-1F.TXT Boeing Proprietary SA-79
